*302It seems to this court that tbe legacy in question of £25, to Mary Milbern, now Mary Mosely, one of the complainants in the court below, is charged on the estate, both real and personal, devised to Robert Mosely, who was the defendant in that court, and that he could mot be exonerated from the payment thereof otherwise than by renouncing his interest under the devisee. But it is proven that the defendant has actually appropriated a considerable part of the real estate. The court below, therefore, ei’red in dismissing the bill of the complainants.
Wherefore, it is decreed and ordered, that the said decree of the court of quarter sessions be reversed, and that the defendant in that court do pay unto the complainants therein their costs in this behalf expended. And it is further decreed and ordered, that the said defendant pay unto the said complainants the said £25, and it is further decreed and ordered, that this suit be remanded to the circuit court for the county of Hardin, to enter up this decree as the decree of that court, and, moreover, to decree that the said defendant pay unto the said complainants their costs exjiended in that court and in the said court of quarter sessions, which is ordered to be certified to. the said circuit court.